Citation Nr: 1440875	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  02-03 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral Thygeson's superficial punctuate keratitis, with early nuclear sclerotic cataract.

2.  Entitlement to an initial compensable rating for tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962 and from May 1984 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO in June 2004.  A transcript of the hearing has been associated with the record.  In December 2011, the Board issued a decision that granted a 10 percent rating for the Thygeson's condition and denied the claim for a compensable rating for tension headaches.  The grant of the increased initial rating for the Thygeson's condition was implemented by a January 2012 rating decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge with respect to the June 2004 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of the opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The December 2011 decision was vacated in April 2014.  Issuance of this decision satisfies the Veteran's request to have the prior decision vacated and a new one issued in its place.  

Additional evidence was added to the record since the RO last adjudicated the claims in a January 2011 Supplemental Statement of the Case.  In July 2014, the Veteran's represented stated that the Veteran waived his right to have the additional evidence initially considered by the RO.

The record before the Board consists of the Veteran's paper claims files and an electronic file know as Virtual VA.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral eye disability is manifested by light sensitivity of both eyes, pain, and burning during recurrences of Thygeson's condition; corrected visual acuity of 20/20 or better; early sclerotic cataract; and no visual field impairment.

2.  The Veteran's service-connected tension headaches are manifested by occurrences up to three times a week, are managed by rest and over-the-counter pain medication, and are not shown to result in prostrating attacks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not higher, for bilateral Thygeson's superficial punctuate keratitis with early nuclear sclerotic cataract are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6001, 6061-6080 (prior to December 10, 2008).

2.  The criteria for an initial compensable rating for tension headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in February 2010.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Additionally, the medical records associated with his claim for disability benefits from the Social Security Administration (SSA) were provided by the Veteran and have been associated with the record.  He was notified that VA was unable to obtain records from Patrick Air Force Base.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Veteran was afforded VA examinations to assess the severity of the service-connected disabilities in March 2001, April 2001, and October 2007.  Collectively, the reports of these examinations provide all information needed for rating purposes.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since the most recent examination in October 2007.  

The Board further notes that the Veteran testified before the undersigned Veterans Law Judge during a hearing held in June 2004.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the adjudicator who chairs a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2004 hearing, the undersigned noted the issues on appeal, asked clarifying questions, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2) or identified any prejudice in the conduct of the Board hearing.     

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Thygeson's Superficial Punctuate Keratitis

The Veteran claims that his service-connected Thygeson's superficial punctuate keratitis disability is more severe than what is reflected by the noncompensable rating initially assigned for the disability under Diagnostic Code 6001.
  
The criteria for evaluation of eye conditions were amended effective December 10, 2008.  The changes apply, however, only to claims filed on or after that date. Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66,543, 66,544 (November 10, 2008) (to be codified at 38 C.F.R. pt. 4).  As the claim currently on appeal was filed in February 2001, the older provisions apply.

Under the applicable criteria, chronic keratitis is rated from 10 percent to 100 percent disabling based on impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  The minimum evaluation during active pathology is 10 percent.

Impairment of visual acuity is rated under Diagnostic Codes 6061 to 6079.  38 C.F.R. § 4.84a.  In rating impairment of visual acuity, the best distant vision obtainable after best correction by glasses will be the basis of rating, except 1) in cases of keratoconus in which contact lenses are medically required, or 2) if there exists a difference of more than 4 diopters of spherical correction between the two eyes.  38 C.F.R. § 4.75.  In this case, however, there is no evidence indicating that the Veteran has been diagnosed with keratoconus, or that there is a difference of more than 4 diopters of spherical correction between his two eyes.  Accordingly, the best distant vision obtainable after best correction by glasses will be the basis of his visual acuity rating.

A noncompensable rating is assigned if corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 percent rating is assigned for vision of either 20/40 or 20/50 in one eye and 20/50 in the other, or vision of 20/40 in one eye and 20/70 or 20/100 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is assigned for vision of 20/70 in one eye and 20/50 in the other, or vision of 20/100 in one eye and 20/50 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  A 20 percent evaluation is also assigned for vision of 20/200 in one eye and 20/40 in the other, or vision of 15/200 in one eye and 20/40 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  Higher disability ratings are available for additional loss of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6077.

Impairment of visual field is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians is: temporally: 85 degrees; down temporally: 85 degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 60 degrees; up nasally: 55 degrees; up: 45 degrees; and up temporally: 55 degrees.  The total is 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Higher disability ratings are available for additional loss of the visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

During a March 2001 VA (QTC) examination, the Veteran reported symptoms of eye pain, photophobia, headaches, and watery eyes, which were worse for the right eye.  The examiner noted that the Veteran was diagnosed with Thygeson's condition in 1993 and that the Veteran had been treated with chronic steroids.  The Veteran denied a history of ocular surgery or trauma.  Examination of the Veteran revealed a visual acuity without correction of 20/25 for the right eye and 20/20 for the left eye.  A simple +2.25 allowed 20/20 reading vision.  The Veteran's extraocular motility was full.  There was no evidence of afferent pupillary defect.  His corneas showed scattered epithelial excrescents, which the examiner described as typical for Thygeson's.  There were no infiltrates.  Examination of the lenses revealed trace nuclear sclerosis in each eye.  The Veteran's intraocular pressure measured 21 mmHG in the right eye and 18 mmHg in the left eye.  The macula and vessels were normal in each eye.  Goldmann's visual fields were also normal.  The examination resulted in a diagnosis of Thygeson's superficial keratitis and early nuclear sclerotic cataract.  The examiner determined that the Thygeson's condition was likely to be chronic.  He noted that the disorder tends to resolve spontaneously, but that the Veteran would continue to be symptomatic until that time and require the long-term use of steroids.  

Post-service medical records reflect the Veteran's reports of eye pain and eye sensitivity to light in 2002.  The Veteran's Thygeson's was described as stable following a March 2002 examination.  

In an April 2002 letter, the Veteran's treating ophthalmologist relayed that the Veteran's Thygeson's condition was manifested by recurrent corneal lesions.  Symptoms during flare ups included photophobia, pain, and a foreign body sensation in both eyes.  According to the physician, the Veteran had difficulty driving due to photophobia and he required the use of chronic steroids to control his symptoms.  The Veteran was further noted to have trace nuclear sclerosis cataract in each eye, but did not show evidence of intraocular pressure or glaucoma.  

VA medical records show that the Veteran was treated for Thygeson's superficial punctuate keratitis and refractive error.  Records dated in February 2003 document the Veteran's reports of pain and photophobia associated with his Thygeson's disability.  These records show that his visual acuity was corrected to 20/20 or better for each eye.  A record dated in August 2003 shows a diagnosis of status post Thygeson's superficial punctate keratitis and refractive error.    

The report of a July 2003 examination associated with the Veteran's SSA claim includes his report that his eyes were sensitive to light.  He denied having any difficulty driving at night.  The examination resulted in diagnoses of Thygeson's for both eyes and immature cataract.  

A December 2003 medical record shows an impression of Thygeson's superficial punctuate keratitis by history, with no evidence of it seen on the examination.

During the June 2004 hearing, the Veteran testified that he experienced eye pain that improved with the use of medicated eye drops.  He described having difficulty driving on sunny days due to his eye disability.  

The Veteran underwent a VA eye examination in October 2007.  He reported that he experienced photophobia less frequently, approximately once or twice a month, and that his symptoms were less severe.  He indicated that he previously experienced photophobia weekly.  He denied any hospitalization, surgery, trauma, or eye neoplasms.  The Veteran also reported experiencing an intermittent burning or stinging sensation of his eyes.  He denied experiencing any visual symptoms, periods of incapacitation, or glaucoma.  The physical examination revealed corrected near and far vision of 20/20 in each eye.  There was no evidence of a visual field defect or keratoconus.  The examiner reported that there was not more than 4 diopters of spherical correction between the eyes.  The examination was negative for homonymous hemianopsia or scotoma for either eye.  Intraocular pressure was reported as 20 mmHg for the right eye and 18 mmHg for the left eye.   The fundoscopic examination was normal.  The silt lamp examination showed evidence of superficial punctuate keratitis of each eye.  The Veteran's lens and iris were normal.  

The examiner diagnosed a history of Thygeson's punctate keratitis and relayed that the disorder is not typically known to be a debilitating condition.  According to the examiner, the disorder was typically manifested by a long history of spontaneous remissions and exacerbations with symptoms including photophobia, burning, and occasional blurry vision, symptoms that were consistent with the Veteran's case.  The examiner noted the Veteran's report that he retired in 2001 because he was unable to drive due to frequent exacerbations of blurred vision and photophobia.  While he noted a 1998 medical note indicating that the Veteran could not drive due to his condition, the examiner stated that the Veteran was presently in a period of remission with minimal symptoms and excellent bilateral visual acuity.  The examiner also noted that Thygeson's does not cause any transient or permanent loss of visual fields.  

The Veteran's wife and daughter attested to their observations regarding the Veteran's eye disability in statements dated in February 2010.  In her statement, his wife stated that the Veteran's eye disability caused him to experience eye pain and that he spent most of his time in dark rooms to avoid day light.  The Veteran's wife stated that her mother told her that the Veteran has light sensitivity.

A September 2010 VA medical record shows further assessment of the Veteran's eye disability.  He complained that his near vision was blurred.  His vision was corrected to 20/20 for both eyes.  Intraocular pressure was reported as 17/18.  Following the physical examination, he received a relevant diagnosis of history of Thygeson's punctate keratitis.  

Given the evidence of record, including the lay reports of the Veteran's symptomatology, the March 2001 and October 2007 VA examination reports, and medical treatment records, the Board finds that a 10 percent rating, but not higher, is warranted for the Veteran's Thygeson's disability since the effective date of service connection.  The medical evidence as just described reflects that his disability is chronic in nature and, when coupled with the Veteran's credible reports of eye pain and photophobia, indicates that a 10 percent rating is warranted for the disability.    

However, the evidence does not indicate that a rating higher than 10 percent is warranted.  The evidence shows no impairment of visual acuity or muscle function secondary to the Veteran's Thygeson's disorder and no visual field loss.  His corrected visual acuity is 20/20 in both eyes, and both the March 2001 and October 2007 VA examiners determined that there was no impairment of his visual fields. Moreover, there is no objective evidence showing periods of active inflammation, rest-requirements, or episodic incapacity.  Therefore, the objective evidence does not warrant a rating higher than 10 percent for this disability.

The Board has considered the lay statements of record regarding the Veteran's eye disability.  In this regard, the Veteran is competent to report his eye symptoms of eye pain, burning, and photophobia.  His family members are also competent to their observations as to his symptomatology.  The Veteran and his family are credible in this regard.  The 10 percent rating assigned herein is based, in part, on the lay statements.  However, neither the lay nor medical evidence reflects symptomatology that warrants a rating higher than 10 percent.

Tension Headaches

The Veteran seeks an increased initial rating for his service-connected tension headaches.  

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBESTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

During VA examinations in March and April of 2001, the Veteran reported experiencing headaches.  The Veteran reported during the April 2001 VA examination that his tension headaches were caused by stress.  He self-treated his headaches with Tylenol.  

The record reflects the Veteran's report of having headaches for two weeks during a June 2001 medical consultation.  He later denied experiencing headaches or blurry vision during an October 2001 physical examination.  On examination in April 2002, the Veteran complained of having headaches for two weeks.  He denied having headaches or blurred vision during a February 2003 VA physical examination.  

Subsequent VA treatment records are negative for complaints of or treatment for headaches.  

Records associated with the Veteran's claim for SSA benefits, to include the record of a July 2003 evaluation, list the Veteran's medical problems but do not include reports of headaches.

During the June 2004 hearing, the Veteran essentially testified that the frequency of his headaches varied and ranged from daily to twice a week.  His headaches were described as recurring and lasted from 1.5 hours to all day unless he used medications.  He described the severity of his headache pain as a 6 or 7 out of 10 in severity, and he testified that his headaches were associated with drowsiness.  Reportedly, the Veteran treated his headaches with Motrin and aspirin. 

The Veteran underwent a VA examination in October 2007 to assess the severity of his service-connected headaches.  He reported having headaches approximately three times a week, but denied that his headaches were accompanied by photophobia, phonophobia, nausea, or vomiting.  His headaches were not prostrating, lasted approximately thirty to sixty minutes, and responded well to periods of brief rest and over-the-counter pain medication.  The examiner noted that the Veteran was retired and that his headaches were not inhibiting to any work activity.  According to the examiner, ordinary activity was possible during headaches.  The examiner determined that the Veteran's headaches had mild effects on his usual daily activity involving chores, shopping, exercise, sports, recreation, and travel.  

In statements dated in February 2010, the Veteran's wife and his daughter described their observations with regards to his headaches.  His wife reported that the Veteran's headaches had worsened over the previous ten years and that he used pain medication three times a day to treat his orthopedic pain and headaches.  In her statement, the Veteran's daughter relayed her mother's report that the Veteran complained of constant headaches.  

VA treatment records reveal that the Veteran denied having headaches in February 2010 and April 2011.

After carefully reviewing the evidence of record, the Board concludes that the preponderance of the evidence weighs against the assignment of a compensable rating for the Veteran's service-connected headaches disability.  While the Veteran reports having headaches as frequently as three times a week, the evidence does not indicate that his headaches are prostrating.  Indeed, his headaches are of a relatively short duration and are treated with brief rest or the use of over-the-counter pain medication.  His headaches have not been clinically identified as being prostrating.  Moreover, the Veteran has not been diagnosed with migraine headaches.  Although the Veteran reported that his headaches are severe, rating 7 out of 10, he has not required prescription medication for his symptoms or sought any medical treatment for his disability.  VA records dated from 2003 and the records associated with his claim for SSA benefits are entirely silent for complaints or treatment of headaches.  Notably, as recently as April 2011, the Veteran denied having headaches.  As such, the Veteran's disability does not approximate the criteria for a 10 percent rating.   

In reaching this determination, consideration has been given to the Veteran's testimony regarding his headache symptomatology, to include the severity and frequency of his headaches.  The Board finds that the Veteran is competent to report his current symptomatology.  It is not clear to the Board that the Veteran is claiming to have prostrating headaches.  However, to the extent that he claims to have prostrating attacks, the Board finds that he is not credible in light of his report that his headaches respond to rest and over-the-counter pain medication, are of a short duration, are not accompanied by any other symptoms (i.e. nausea, vomiting, photophobia, etc.), and the October 2007 VA examiner's conclusion essentially that the Veteran could perform ordinary activities during a headache.  Likewise, the lay statements from the Veteran's family have diminished probative value as they are either vague or inconsistent with other evidence of record.    

The Board gives greater probative value to the medical evidence of record showing that the Veteran has non-prostrating headaches up to three times a week that respond to the use of over-the-counter pain medication.  This evidence is more probative as it was obtained by a medical professional after review of the Veteran's clinical history, obtaining a current history, and examination of the Veteran.  

Additional Considerations

Consideration has been given to assigning staged ratings for the Veteran's Thygeson's condition and tension headaches; however, at no time during the period in question have the disabilities warranted more than the schedular ratings assigned and upheld herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected eye disabilities are contemplated by the schedular criteria.  In addition, the schedular criteria do not authorize a compensable evaluation for headaches that are not prostrating.  There is no medical or lay evidence suggesting that the average impairment from the Veteran's headaches would be to a compensable degree or that the combined impairment from his headaches and bilateral eye disability would be in excess of the 10 percent combined rating for the disabilities.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, although the Veteran has submitted evidence of his medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disabilities on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected Thygeson's superficial punctuate keratitis and headache disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

An initial 10 percent rating, but not higher, for bilateral Thygeson's superficial punctuate keratitis with early nuclear sclerotic cataract is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.

An initial compensable rating for tension headaches is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


